ILLINOIS OFFICIAL REPORTS
                                          Appellate Court




  Cornerstone Bank & Trust, N.A. v. Consolidated Grain & Barge Co., 2011 IL App (4th)
100715




Appellate Court              CORNERSTONE BANK AND TRUST, N.A., Plaintiff-Appellant and
Caption                      Cross-Appellee, v. CONSOLIDATED GRAIN AND BARGE
                             COMPANY, a Missouri Corporation; CARGILL, INC., a Delaware
                             Corporation; CARROLLTON FARMERS ELEVATOR, a Corporation;
                             TRI COUNTY FS, INC., a Corporation; PHI FINANCIAL SERVICES,
                             INC., a Corporation; and COMMODITY CREDIT CORPORATION,
                             a Corporation Acting Through the United States Department of
                             Agriculture, Defendants-Appellees and Cross-Appellants.


District & No.               Fourth District
                             Docket No. 4–10–0715


Filed                        June 27, 2011


Held                         Where plaintiff bank did not comply with notice requirements of section
(Note: This syllabus         9–320(f) of the Uniform Commercial Code, it did not “perfect its
constitutes no part of the   security interest” in the grain a farmer sold to defendant grain elevator,
opinion of the court but     and section 1631 of the Food Security Act preempted the portions of the
has been prepared by the     Code that conflicted with the Act’s expressed purpose of removing
Reporter of Decisions for    obstructions to interstate commerce; therefore, the grain elevator’s
the convenience of the       protected interest as a purchaser of farm product prevailed.
reader.)


Decision Under               Appeal from the Circuit Court of Greene County, No. 10–L–5; the Hon.
Review                       James W. Day, Judge, presiding.
Judgment                   Affirmed.


Counsel on                 Charles E. Theivagt (argued), of Gustine, Theivagt, Davis & Collins,
Appeal                     Ltd., of Carrollton, for appellant.

                           Mark S. Cochran (argued), of Bellatti, Barton & Cochran, LLC, of
                           Springfield, for appellees.


Panel                      JUSTICE STEIGMANN delivered the judgment of the court, with
                           opinion.
                           Presiding Justice Knecht and Justice McCullough concurred in the
                           judgment and opinion.




                                             OPINION

¶1           This case presents the question of whether section 1631 of the Food Security Act of 1985
        (7 U.S.C. § 1631 (2006)), which seeks to remove burdens and obstructions to interstate
        commerce in farm products, preempts the pertinent portions of the Uniform Commercial
        Code (UCC) (810 ILCS 5/1–103 through 13–101 (West 2008)) that conflict with the
        expressed purpose of the Act. We conclude that in this case, the Act preempts the UCC.
¶2           Following a July 2010 hearing, the trial court entered an order that (1) denied the
        summary-judgment motion of plaintiff, Cornerstone Bank and Trust, N.A. (the Bank), as to
        count I and (2) granted the summary-judgment motion of defendant, Consolidated Grain and
        Barge Company (Consolidated), with regard to the competing interests the Bank and
        Consolidated had in certain farm products. Specifically, the court found that (1) section 1631
        of the Act did not preempt the application of Illinois law to resolve the parties’ dispute and
        (2) by failing to comply with the notice requirements of section 9–320(f) of the UCC (810
        ILCS 5/9–320(f) (West 2008)), the Bank did not “perfect its security interest” and, thus,
        Consolidated’s protected interest as a purchaser of farm products prevailed. In August 2010,
        the Bank filed a motion for leave to file an amended count I, which the trial court later
        denied.
¶3           The Bank appeals, arguing that the trial court erred by (1) denying its summary-judgment
        motion, (2) granting summary judgment in Consolidated’s favor, and (3) denying its motion
        for leave to file an amended count I. Consolidated cross-appeals, arguing that the court erred
        by finding that section 1631 of the Act did not preempt the pertinent portions of the UCC
        that conflict with the expressed purpose of the Act.
¶4           Because we conclude that the Bank failed to protect its perfected security interest under

                                                 -2-
       the expressed terms of section 1631(e) of the Act (7 U.S.C. § 1631(e) (2006)), we affirm.

¶5                                       I. BACKGROUND
¶6         The following facts were gleaned from the parties’ pleadings and other supporting
       documents filed in the trial court.
¶7         At five different times between May 2001 and May 2007, the Bank loaned Rick
       Beiermann, a farmer, and his wife (collectively, the Beiermanns) a total of $985,143 to
       finance their farm operations. In exchange, the Beiermanns executed five promissory notes
       that were each secured, in part, by the following farm products: “All crops [and] equipment
       now owned or hereafter acquired.” To perfect its continuing security interest in the farm
       products, the Bank filed the appropriate financing statements pursuant to section 9–310(a)
       of the UCC (810 ILCS 5/9–310(a) (West 2006)).
¶8         In 2005 and 2006, Rick entered into six separate contracts to sell a total of 55,000 bushels
       of corn to Consolidated for delivery between December 2005 and December 2007. In
       exchange, Consolidated, which was engaged in the business of buying farm products from
       local farmers, agreed to purchase the corn from Rick at a predetermined price.
¶9         At the start of the 2008 crop year, Rick planted soybeans on farmland he rented. In
       August 2008–after defaulting on their promissory notes to the Bank–a confession of
       judgment in the amount of $748,779 was filed against the Beiermanns and in favor of the
       Bank. During the time that the Beiermanns were addressing their financial problems with the
       Bank, Consolidated was taking various actions to accommodate Rick’s failure to deliver the
       55,000 bushels of corn by first orally extending and modifying the existing grain contracts
       and then cancelling and implementing new grain contracts.
¶ 10       In July 2008, the Bank sent Consolidated a “Notice of Security Interest” by certified mail.
       In particular, the Bank’s notice contained the following information: (1) the Bank, identified
       by name and address, as the secured party; and (2) the Beiermanns, identified by individual
       name, address, and a single social-security number, as debtors to the Bank. In addition, the
       notice stated the following:
           “The Debtor has named you as a potential buyer, commission merchant or selling agent
           of farm products. You are hereby given notice pursuant to the Food Security Act of 1985
           that the Debtor has given a security interest to the secured party in (1) the farm products
           described below and (2) any proceeds from the sale of such farm products. This is
           effective for 1 year from the date you receive it.”
       Thereafter, the notice identified the farm products subject to the Bank’s perfected security
       interest as “all” the “corn, soybeans, and wheat” from the 2008 crop year.
¶ 11       In December 2008, Rick delivered 953 bushels of corn and 6,082 bushels of soybeans to
       Consolidated, which it later sold for $2,370 and $59,392, respectively. After paying Rick’s
       farmland-rental lien, Consolidated credited (1) $2,370 to Rick’s existing contracts and (2)
       $45,266 to the contracts Rick had previously defaulted on.
¶ 12       In April 2010, Cornerstone filed a four-count complaint, suing (1) Consolidated; (2)
       Cargill, Inc.; (3) Carrollton Farmers Elevator; and (4) Tri County FS, Inc., Phi Financial


                                                 -3-
       Services, and Commodity Credit Corporation. Count I sought to enforce the Bank’s perfected
       security interest in the Beiermanns’ farm products over Consolidated’s contracted right to
       those farm products. (The remaining counts concerned the Bank’s competing interest in the
       Beiermanns’ farm products among other grain companies and the priority of its security
       interest among other lending institutions, which are not the subject of this appeal.)
¶ 13       In June 2010, Consolidated filed an amended answer and affirmative defense. With
       regard to its affirmative defense, Consolidated claimed, in pertinent part, that it “took the
       Beiermanns’ grain free and clear of [the Bank’s] security interest” because the Bank failed
       to comply with the written notice requirements of section 1631(e) of the Act. In particular,
       Consolidated noted that the Bank’s July 2008 notice of security interest did not “specify the
       county or counties in which the farm products were produced or located.” Shortly thereafter,
       Consolidated filed a motion for summary judgment pursuant to section 2–1005(b) of the
       Code of Civil Procedure (Civil Code) (735 ILCS 5/2–1005(b) (West 2008)), alleging that as
       a “buyer in the ordinary course of business,” as defined by section 1631(c)(1) of the Act, it
       took the Beiermanns’ farm products free of the Bank’s perfected security interest pursuant
       to section 1631(d) of the Act (7 U.S.C. §§ 1631(c)(1), (d) (2006)).
¶ 14       In July 2010, the Bank filed a motion for summary judgment on count I of its complaint,
       claiming that section 1631 of the Act was not applicable because Consolidated was not a
       buyer in the ordinary course of business as defined by section 1–201(b)(9) of the UCC (810
       ILCS 5/1–201(b)(9) (West 2008)) but, instead, merely “exercised its right of offset against
       the grain to satisfy [Rick’s] indebtedness.” The Bank asserted that as “a person that acquires
       goods in a transfer in bulk or as security for or in total or partial satisfaction of a money
       debt,” Consolidated was expressly excluded from the UCC definition of a buyer in the
       ordinary course of business. 810 ILCS 5/1–201(b)(9) (West 2008).
¶ 15       At a July 2010 hearing on the parties’ respective motions for summary judgment, the trial
       court considered, in part, (1) Consolidated’s arguments that section 1631 of the Act preempts
       the UCC with regard to protections for purchasers of farm products and (2) the Bank’s
       argument that the farm-product protections are governed by section 9–320 of the UCC (810
       ILCS 5/9–320 (West 2008)). In August 2009, the court entered a written order that (1) denied
       the Bank’s summary-judgment motion and (2) granted summary judgment in favor of
       Consolidated. Specifically, the court found that (1) “resolution of this matter under Illinois
       law has not been preempted under section 1631 of the [Act]” and (2) because the Bank did
       not “perfect its security interest” by failing to “specify the county and a reasonable
       description of the property” as required by section 9–320(f) of the UCC, Consolidated’s
       financial interest in the farm products prevailed.
¶ 16       In August 2010, the Bank filed a motion for leave to file an amended count I. In
       September 2010, the trial court entered a docket entry, denying the Bank’s motion.
¶ 17       This appeal followed.

¶ 18                                     II. ANALYSIS
¶ 19             A. The Trial Court’s Summary Judgment Determinations
¶ 20      The Bank argues, in part, that the trial court erred by (1) denying its summary-judgment

                                                -4-
       motion and (2) granting summary judgment in Consolidated’s favor. Specifically, the Bank
       contends that the court erred by (1) finding that the Bank had not perfected its security
       interest in the Beiermanns’ farm products as required by section 9–310(a) of the UCC; (2)
       finding that Consolidated was a buyer in the ordinary course of business in contravention of
       section 1–201(b)(9) of the UCC; (3) failing to recognize the Bank’s prior lien status over
       Consolidated in contravention of section 9–322(a)(2) of the UCC; and (4) finding that the
       Bank failed to comply with the notice requirements of section 9–320(f) of the UCC.
¶ 21       For its part, Consolidated argues that the trial court erred by finding that section 1631 of
       the Act did not preempt the pertinent portions of the UCC that conflict with the expressed
       purpose of the Act.
¶ 22       We first consider the parties’ respective arguments pertaining to the preemption issue,
       which we find dispositive.

¶ 23                   1. Summary Judgment and the Standard of Review
¶ 24       “Summary judgment is appropriate where the pleadings, affidavits, depositions, and
       admissions on file, when viewed in the light most favorable to the nonmoving party,
       demonstrate that there is no genuine issue of material fact and that the moving party is
       entitled to judgment as a matter of law.” West Bend Mutual Insurance v. Norton, 406 Ill.
       App. 3d 741, 744, 940 N.E.2d 1176, 1179 (2010). We review de novo a trial court’s decision
       on a motion for summary judgment. Benson v. Stafford, 407 Ill. App. 3d 902, 911, 941
N.E.2d 386, 397 (2010). In determining whether the trial court reached the proper result, we
       need not confine ourselves to the court’s rationale but may instead affirm the grant of
       summary judgment on any basis supported by the record. Santa’s Best Craft, L.L.C. v. Zurich
       American Insurance Co., 408 Ill. App. 3d 173, 180, 941 N.E.2d 291, 299 (2010).

¶ 25                        2. The Federal and State Statutes at Issue
¶ 26                           a. The History and Pertinent Portions
                                     of Section 1631 of the Act
¶ 27      In First Midwest Bank, N.A. v. IBP, Inc., 314 Ill. App. 3d 255, 257-58, 731 N.E.2d 839,
       841 (2000), the Third District noted the following history underlying section 1631 of the Act:
              “During the late 1970s and the 1980s, numerous farm loan defaults resulted from
          large loan burdens, depressed land values, and low farm prices. [Citation.] When farmers
          became unable to pay their loans, lenders began to seek payment from the purchasers of
          the farm products that had served as the collateral for the farm loans. Debate ensued
          regarding the justification for a lender’s recovery against the purchaser of the secured
          farm products. Congress responded by enacting section 1631, commonly known as the
          ‘Food Security Act’ ***. [Citation.] Section 1631 now prevails over the farm products
          exception of the UCC as it applied to farm products purchasers. [Citation.]”
¶ 28      Sections 1631(a), 1631(b), 1631(c)(1), 1631(c)(5), 1631(c)(10), and 1631(d) of the Act
       provide, in pertinent part, the following:
              “(a) Congressional findings

                                                 -5-
                Congress finds that–
                    (1) certain State laws permit a secured lender to enforce liens against a purchaser
                of farm products even if the purchaser does not know that the sale of the products
                violates the lender’s security interest in the products, lacks any practical method for
                discovering the existence of the security interest, and has no reasonable means to
                ensure that the seller uses the sales proceeds to repay the lender;
                    (2) these laws subject the purchaser of farm products to double payment for the
                products, once at the time of purchase, and again when the seller fails to repay the
                lender;
                    (3) the exposure of purchasers of farm products to double payment inhibits free
                competition in the market for farm products; and
                    (4) this exposure constitutes a burden on and an obstruction to interstate
                commerce in farm products.
                (b) Declaration of purpose
                The purpose of this section is to remove such burden on and obstruction to interstate
            commerce in farm products.
                (c) Definitions
                For the purposes of this section–
                    (1) The term ‘buyer in the ordinary course of business’ means a person who, in
                the ordinary course of business, buys farm products from a person engaged in
                farming operations who is in the business of selling farm products.
                                                  ***
                    (5) The term ‘farm product’ means an agricultural commodity such as wheat,
                corn, soybeans *** that is in the possession of a person engaged in farming
                operations.
                                                  ***
                    (10) The term ‘person’ means any individual, partnership, corporation, trust, or
                any other business entity.
                                                  ***
                (d) Purchases free of security interest.
                Except as provided in subsection (e) of this section and notwithstanding any other
            provision of Federal, State, or local law, a buyer who in the ordinary course of business
            buys a farm product from a seller engaged in farming operations shall take free of a
            security interest created by the seller, even though the security interest is perfected; and
            the buyer knows of the existence of such interest.” (Emphasis added.) 7 U.S.C.
            §§ 1631(a), (b), (c)(1), (c)(5), (c)(10), (d) (2006).
¶ 29        Section 1631(e) of the Act, entitled “Purchases subject to a security interest,” mandates,
       in part, that a “buyer of farm products takes subject to a security interest created by the seller
       if” the buyer has received from the secured party or the seller a written notice, within one
       year before the sale of the farm products, that contains the following information:

                                                  -6-
               “(I) the name and address of the secured party;
               (II) the name and address of the person indebted to the secured party;
               (III) the social security number, or other approved unique identifier, of the debtor or,
           in the case of a debtor doing business other than as an individual, the Internal Revenue
           Service taxpayer identification number, or other approved unique identifier, of such
           debtor; and
               (IV) a description of the farm products subject to the security interest created by the
           debtor, including the amount of such products where applicable, crop year, and the name
           of each county or parish in which the farm products are produced or located[.]” 7 U.S.C.
           § 1631(e)(1)(A)(ii) (2006).
       In addition, section 1631(f) of the Act provides that the term “receipt” “shall be determined
       by the law of the State in which the buyer resides.” 7 U.S.C. § 1631(f) (2006); see 810 ILCS
       5/9–320(f)(2) (West 2008) (“[A] buyer of farm products has received notice from the secured
       party or seller when written notice of the security interest is sent to the buyer by registered
       or certified mail.”).
¶ 30                             b. The Codification of Section 1631
                                      of the Act Within the UCC
¶ 31       In July 2000, the Illinois legislature expressed its approval of sections 1631(d) and
       1631(e) of the Act by (1) deleting the farm products exception that was contained within
       section 9–307(1) of the UCC and (2) adding sections 9–320(a) and 9–320(f), respectively,
       to the UCC, which were in many instances–although not entirely–verbatim transcriptions.
       See 810 ILCS 5/9–320(a), (f) (West 2008) (as added by Pub. Act 91–893, § 5 (eff. July 1,
       2001) (2000 Ill. Legis. Serv. 2424 (West))). However, the legislature did not codify section
       1631(c)(1) of the Act, which, as we have previously noted, defined the term “buyer in the
       ordinary course of business” for purposes of the Act.
¶ 32       Instead, section 1–201(b)(9) of the UCC defines a buyer in the ordinary course of
       business, as follows:
           “ ‘Buyer in ordinary course of business’ means a person that buys goods in good faith,
           without knowledge that the sale violates the rights of another person in the goods, and
           in the ordinary course from a person, other than a pawnbroker, in the business of selling
           goods of that kind. A person buys goods in the ordinary course if the sale to the person
           comports with the usual or customary practices in the kind of business in which the seller
           is engaged or with the seller’s own usual or customary practices. *** A buyer in ordinary
           course of business may buy for cash, by exchange of other property, or on secured or
           unsecured credit, and may acquire goods or documents of title under a preexisting
           contract for sale. Only a buyer that takes possession of the goods or has a right to recover
           the goods from the seller under Article 2 may be a buyer in ordinary course of business.
           ‘Buyer in ordinary course of business’ does not include a person that acquires goods in
           a transfer in bulk or as security for or in total or partial satisfaction of a money debt.”
           (Emphasis added.) 810 ILCS 5/1–201(b)(9) (West 2008).



                                                 -7-
¶ 33                            3. Consolidated’s Preemption Claim
¶ 34        As previously noted, Consolidated argues that the trial court erred by finding that section
       1631 of the Act did not preempt the pertinent portions of the UCC that conflict with the
       expressed purpose of the Act. In particular, Consolidated contends that the plain language
       of the Act sought to enhance protections for buyers of farm products among the States to
       eliminate what Congress classified as an obstruction to interstate commerce in farm products.
       In furtherance of that goal, Consolidated asserts that Congress expressly preempted any other
       provision of federal, state, or local law that conflicted with the enhanced protections of farm
       purchasers.
¶ 35        In response, the Bank does not dispute Consolidated’s preemption contentions. Indeed,
       citing Food Services of America v. Royal Heights, Inc., 871 P.2d 590, 594 (Wash. 1994), and
       First Midwest Bank, N.A., 314 Ill. App. 3d at 257, 731 N.E.2d at 841, the Bank
       acknowledges that by enacting section 1631, Congress intended to preempt state law as it
       applied to the farm-products exception of the UCC. Instead, the Bank contends that section
       1631 of the Act was not applicable because Consolidated was not acting as a buyer in the
       ordinary course of business but, instead, was acting as a creditor. Claiming that section
       1631(c)(1) of the Act does not sufficiently define a buyer in the ordinary course of business,
       the Bank cites the UCC definition of buyer in the ordinary course of business. Specifically,
       the Bank relies on the last sentence of section 1–201(b)(9) of the UCC, which excludes “a
       person that acquires goods in a transfer in bulk or as security for or in total or partial
       satisfaction of a money debt.” 810 ILCS 5/1–201(b)(9) (West 2008).
¶ 36        Setting aside the merits of the Bank’s creditor argument–which we will address
       momentarily–we agree with Consolidated that by its plain language and clearly stated
       purpose, section 1631 of the Act preempts any provision of federal, state, or local law that
       conflicts with the enhanced protections afforded purchasers of farm products as expressed
       therein.
¶ 37        Although we previously stated that the General Assembly approved the codification of
       section 1631(e) of the Act by adding section 9–320(f) to the UCC, that section of the UCC
       was not a verbatim transcription of the Act. Indeed, in addition to (1) the name and address
       of the secured party; (2) the name and address of the debtor; (3) the appropriate identification
       number; and (4) a description of the farm products at issue, which includes the amount of
       farm products, if applicable, the crop year, and county where the farm products are produced
       or located, section 9–320(f)(1)(A)(ii) requires that a secured party’s notice also include a
       “reasonable description of the property.” As such, section 9–320(f) of the UCC places an
       added burden on the notice requirement that a secured party must present to a buyer of farm
       products to protect its secured interest. More important, this added provision, even though
       it applies to the secured party, is the type of conflict that the plain language of section 1631
       seeks to preempt. Thus, we agree with Consolidated that section 1631 of the Act preempts
       the pertinent portions of the UCC that conflicted with the expressed purpose of the Act.
¶ 38        In so concluding, we decline to reach the merits of the Bank’s contentions that the trial
       court erred by (1) finding that the Bank had not perfected its security interest as required by
       section 9–310(a) of the UCC; (2) finding that Consolidated was a buyer in the ordinary


                                                 -8-
       course of business as defined by section 1–201(b)(9) of the UCC; (3) failing to recognize the
       Bank’s prior lien status over Consolidated in contravention of section 9–322(a)(2) of the
       UCC; and (4) finding that the Bank failed to comply with the notice requirements of section
       9–320(f), because those contentions are based on claims rooted in various sections of the
       UCC, which (1) in the case of the Bank’s perfection claim, is not relevant or (2) in the case
       of the Bank’s remaining claims, conflicts with the protections afforded purchasers of farm
       products under section 1631 of the Act.
¶ 39       Instead, having concluded that section 1631 of the Act preempts conflicts with the UCC,
       we will address only the Bank’s contention that section 1631 of the Act does not apply
       because Consolidated was acting as a creditor instead of a buyer of farm products in the
       ordinary course of business.

¶ 40                          B. The Bank’s Claim That Consolidated
                                       Was Acting as a Creditor
¶ 41       We first note that at the July 2010 hearing on the parties’ respective summary-judgment
       motions, the Bank conceded that it had not complied with section 1631 of the Act in that it
       failed to identify the counties in which the farm products–that were subject to its perfected
       security interest–were produced or located. In addition, in its brief to this court, the Bank
       agreed that “Consolidated is a grain elevator, and grain elevators do buy and sell grain in the
       usual course of business.”
¶ 42       However, the Bank claims that despite its concessions, section 1631 of the Act does not
       preempt the UCC because Consolidated was not a buyer in the ordinary course of business
       but, instead, was a creditor by virtue of the fact that it contractually offset $45,266 as a result
       of the cancellation of the 2005 and 2006 grain contracts. In support of its claim that
       Consolidated was not a buyer in the ordinary course of business as defined by section
       1631(c)(1) of the Act, but, instead, a creditor that negated the applicability of section 1631
       of the Act, the Bank relies on Royal Heights, a case from the Supreme Court of Washington.
       However, the Bank’s reliance is misplaced.
¶ 43       In Royal Heights, 871 P.2d at 592, the issue before the Washington Supreme Court
       concerned whether section 1631 of the Act permits “a commission merchant, who also acts
       as a secured lender, [to] take its security interest free of a prior perfected security interest in
       the same collateral.” The commission merchant argued that under section 1631 of the Act,
       “a commission merchant can never be subject to a prior security interest even when acting
       as a lender.” Royal Heights, 871 P.2d at 596. In concluding that section 1631 of the Act was
       not applicable, the court stated, in pertinent part, the following:
           “[A] commission merchant who lends money to the farmer, and takes a security interest
           in the farm product, and who seeks to retain the net proceeds from the sale of the farm
           product in repayment of that loan, is not protected by the *** Act *** and the
           commission merchant must look to state law to determine the priority of the security
           interests in the collateral.” Royal Heights, 871 P.2d at 597.
¶ 44       The court held that although section 1631 of the Act protects commission merchants
       when they are acting in that capacity from the potential for double liability, the Act does not

                                                  -9-
       “allow such merchants to become secured lenders and take farm products as collateral free
       of all preexisting perfected security interests.” Royal Heights, 871 P.2d at 597.
¶ 45       In this case, the record does not show–and the Bank does not claim–that Consolidated
       (1) provided the Beiermanns a loan, (2) acquired a secured interest in the Beiermanns’ farm
       products, or (3) sought to retain the proceeds of the sale of the farm products to satisfy a
       secured or perfected security interest. Thus, Royal Heights does not offer the Bank any
       support.
¶ 46       By its plain terms, the enhanced protections provided under section 1631 of the Act apply
       strictly to a person who, in his sole capacity as a buyer of farm products in the ordinary
       course of his business, as defined by section 1631(c)(1) of the Act, does not receive proper
       notice as required by section 1631(e) of the Act. In this regard, the Bank concedes that
       Consolidated has met this strict criterion. However, the Bank attempts to also classify
       Consolidated as a creditor by dissecting the method and manner in which Consolidated, as
       a purchaser of farm product in the ordinary course of business, (1) chooses to financially
       accommodate a purveyor of farm products and (2) disburses the proceeds from the sale of
       the farm products. Such a cumbersome and detailed inspection of the financial agreements
       between buyers and producers of farm products is not required by the Act and would only
       serve to undermine its stated purpose, which is to avoid impediments to interstate commerce.
¶ 47       Accordingly, we reject the Bank’s argument that section 1631 of the Act was not
       applicable because Consolidated was acting as a creditor instead of a buyer in the ordinary
       course of business. Given the Bank’s concession that it did not comply with the notice
       requirements of section 1631 of the Act, we further reject the Bank’s argument that the trial
       court erred by (1) denying its summary-judgment motion and (2) granting summary judgment
       in Consolidated’s favor.

¶ 48                       C. The Trial Court’s Denial of the Bank’s Motion
                                for Leave To File an Amended Count I
¶ 49        The Bank also argues that the trial court erred by denying its motion for leave to file an
       amended count I. We disagree.
¶ 50        Section 2–1005(g) of the Civil Code (735 ILCS 5/2–1005(g) (West 2008)) provides that
       “after the entry of a summary judgment, the court shall permit pleadings to be amended upon
       just or reasonable terms.” If the amendment will “ ‘further the ends of justice,’ ” the trial
       court is required to permit the party to make the amendment. Country Mutual Insurance Co.
       v. D&M Tile, Inc., 394 Ill. App. 3d 729, 737, 916 N.E.2d 606, 612 (2009). In determining
       whether the trial court abused its discretion in denying a motion to amend, a reviewing court
       must look at the following four factors: (1) whether the proposed amendment would cure the
       defective pleading, (2) whether other parties would sustain prejudice or surprise by virtue of
       the proposed amendment, (3) whether the proposed amendment is timely, and (4) whether
       previous opportunities to amend the pleading could be identified.
¶ 51        In this case, the Bank sought to amend its complaint by adding two paragraphs that stated
       (1) in July 2008, the Bank sent Consolidated a “Notice of Security Interest” by certified mail
       and (2) at all relevant times, Consolidated was aware of the Bank’s secured interest. These

                                                -10-
       proposed amendments, however, would not have cured the Bank’s deficient notice in that
       it did not state that the Bank had taken the adequate measures to describe the farm products
       at issue to include their location by county as required by section 1631 of the Act. Therefore,
       the proposed amendments would not have rendered summary judgment inappropriate in this
       case. Accordingly, we conclude that the court did not abuse its discretion by denying
       defendants’ motion for leave to file an amended count I.

¶ 52                                  III. CONCLUSION
¶ 53      For the reasons stated, we affirm the trial court’s judgment.
¶ 54      Affirmed.




                                                -11-